Citation Nr: 0411478	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a genitourinary 
disability as secondary to a service-connected disability. 

3.  Entitlement to service connection for a nervous 
disability.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post left inguinal herniorrhaphy scar.  



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served in the Army National Guard 
from June 1998 to October 1998.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

This decision will deal with the issues of entitlement to 
service connection for a low back disability and entitlement 
to service connection for a nervous disorder.  The remaining 
issues will be the subject of the remand that follows this 
decision.  

Issues in this appeal are remanded to the RO via the Appeals 
Management Center (AMC) in Washington DC.  VA will notify you 
if further action is required on your part.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for a low back 
disability, and a current low back disability has not been 
identified on VA examination.  

3.  The veteran was not treated during service for a nervous 
disability and a current nervous disorder has not been 
diagnosed.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  U.S.C.A. §§ 101(24), 1131, 5103 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  A claimed nervous disability was not incurred in or 
aggravated by service.  U.S.C.A. §§ 101(24), 1131, 5103 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statements of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  In addition, in February 2002, prior 
to the issuance of the initial rating decision, the RO 
forwarded a letter to the veteran informing him about the 
VCAA and the duties that were established for VA.  He was 
notified of what the evidence had to show, what information 
or evidence was still needed from the veteran, what had been 
done to help with his claims, and how long his claims would 
take.  In addition, in March 2003, he was again informed of 
the VCAA and the evidence necessary to establish entitlement 
to the benefit desired, what was needed from the veteran and 
when and where to send the evidence.  This letter was issued 
prior to the initial rating action denying the service 
connection claims.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi, No. 01-944, slip 
op. at 12 (U.S. Vet. App., Jan. 13, 2004).  The Board finds, 
therefore, that such documents are essentially in compliance 
with VA's revised notice requirements.  The Board finds that 
VA does not have any further outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes service medical 
records, private medical records and recent examinations of 
the veteran.  The Board is not aware of any additional 
relevant evidence, which is available in connection with the 
issue on appeal, and concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the appellant's claim.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute and regulations is not necessary, and 
reviewing the claims without remanding is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, in the March 2003 letter sent to the veteran 
from the RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  


The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16) (West 
2002); 38 C.F.R. § 3.1(k) (2003).  "Active military, naval, 
and air service" includes active duty. "Active duty" is 
defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(b). "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components. 38 C.F.R. § 3.1(a).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6 (2003).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103 (West 2002); 38 C.F.R. §§  3.303 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also service connectable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).


The Evidence

The veteran contends that he has a low back disability 
related to his military service.  He has argued that he 
injured his back after an accident in service.  He also 
argues that he has a nervous disability due to service or due 
to his low back disability.  

The veteran's service medical records show no complaint 
diagnosis or treatment for a back disability or a nervous 
disability.  

Private medical records show that on two occasions in 1999, 
the veteran was treated for what was diagnosed as acute 
lumbar pain.  Private medical records show that the veteran 
was treated in February 2000 for low back pain, which he 
stated started after a back flexion movement.  The veteran 
denied a history of trauma.  Lumbosacral strain was 
diagnosed.  In April 2003, he complained of back pain after 
playing basketball.  Lumbosacral strain was diagnosed.  

The veteran was examined by VA in May 2003.  The claims file 
was reviewed by the examiner.  The veteran reported having 
low back pain since 2000.  He reported that he injured his 
back while working with a trimmer in his yard and then doing 
exercises later that afternoon he began to have pain.  He 
reported taking Celebrex approximately 3 times a week.  Range 
of motion was noted as follows: flexion to 90 degrees; 
extension to 30 degrees; lateral bending left and right to 40 
degrees.  The examiner noted that X-rays taken in December 
2002 showed no lumbar spine abnormalities.  The diagnosis 
was, no lumbar spine abnormalities are identified on today's 
examination.  

On VA mental examination in May 2003, the examiner noted that 
the claims file had been reviewed.  The examiner noted that 
the veteran had never had any psychiatric treatment.  After 
examination of the veteran, the examiner found that there was 
no gross psychiatric disorder.  

Discussion

Low Back Disability

The veteran contends that he injured his low back during his 
military service, and that he currently has a low back 
disability related to that injury.  His service medical 
records show no complaint, diagnosis or treatment for a low 
back injury.  After service, the record shows that the 
veteran was treated for low back pain in 1999.  The diagnosis 
was acute pain.  While this was shortly after service, a 
diagnosis of pain is not a disability which has resulted from 
an injury or a disease.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  In 2000, he complained of back 
pain after a flexion movement, and lumbosacral strain was 
diagnosed.  At that time, he denied having any history of 
trauma to the back.  While he has been diagnosed with 
lumbosacral strain, on the recent VA examination report, 
which included X-rays and a review of the claims file, as 
well as examination of the veteran, no lumbar spine 
abnormalities were found.  The Board therefore finds that 
absent a showing of inservice treatment to which any current 
disability could be linked, service connection is not 
warranted.  

Although the veteran believes he currently has a low back 
disability related to service, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Further, the Board notes that the 
evidence he has provided through histories on medical 
examination contradicts his contentions of an inservice 
injury and continuing back pain since service.  In is noted 
that he denied a prior history of trauma to the back in 2000, 
and on examination in 2003, he related that his back pain 
began in 2000.  The Board finds that the preponderance of the 
evidence is against the veteran's claim.  

A Nervous Disorder

The veteran's service medical records contain no complaint, 
diagnosis or treatment for a nervous disability.  On VA 
examination in May 2003, no psychiatric disability was found.  
This was based on examination of the veteran and a review of 
the claims file.  Absent a diagnosis of a disability that 
could be linked to service, the veteran's claim must fail.  
The Board notes that the veteran has claimed a nervous 
disability due to his low back disorder.  Since the veteran 
is not service-connected for a low back disorder, that 
argument has no merit.   


ORDER

Service connection for a low back disability is denied.  

Service connection for a nervous disability is denied.  


REMAND

The veteran seeks an increased initial evaluation for his 
service-connected left inguinal hernia herniorrhaphy scar.  
During the course of his appeal, regulations regarding scars 
were revised.  Thus another VA examination of the veteran 
which takes into account the new criteria is necessary.  The 
veteran seeks service connection for a genitourinary 
disability as secondary to his service-connected hernia scar.  
In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim for an increased evaluation and the 
division of responsibilities between the 
veteran and VA in obtaining that 
evidence, including a request that the 
veteran submit any evidence that he has 
in his possession that is pertinent to 
his claim.  See Quartuccio, supra.  As 
part of the notice required under the new 
law, the RO should ask the veteran to 
provide information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  

2.  The veteran should be scheduled for a 
VA genitourinary examination.  The 
veteran must be informed of the potential 
consequences of his failure to appear at 
any scheduled examination, and a copy of 
this notification should be associated 
with the claims file.  The claims file, 
and a copy of this remand, must be 
provided to the examiner for review.  The 
examination should include all 
appropriate tests and evaluations.  The 
examiner should comment on the etiology 
of the veteran's genitourinary 
complaints, to include whether it is at 
least as likely as not that any 
genitourinary finding is related to the 
veteran's service-connected status post 
left inguinal hernia herniorrhaphy scar.  
The complete rationale must be given for 
any opinion expressed and the foundation 
of all conclusions should be clearly set 
forth.  

3.  The veteran should be scheduled for a 
VA examination to evaluate his service-
connected status post left inguinal 
hernia herniorrhaphy scar.  The veteran 
must be informed of the potential 
consequences of his failure to appear at 
any scheduled examination, and a copy of 
this notification should be associated 
with the claims file.  The claims file, 
and a copy of this remand, must be 
provided to the examiner for review.  The 
examination should include all 
appropriate tests and evaluations.  The 
examiner should describe the veteran's 
scar to include the following:  indicate 
if the scar is tender, ulcerated, painful 
or affects function; indicate the size of 
any scars in centimeters to include if 
the scars are deep or cause limitation of 
motion.   

Complete rationale must be given for any 
opinion expressed and the foundation of 
all conclusions should be clearly set 
forth.  

4.  Thereafter, the RO must review the 
file and ensure that all of the 
directives of this remand have been 
carried out in full. If not, corrective 
action must be taken. 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Then the RO should readjudicate the 
issues on appeal.  On the claim regarding 
the initial evaluation for status post 
left inguinal herniorrhaphy scar, the RO 
should consider staged ratings as noted 
in Fenderson v. West, 12 Vet App 119 
(1999).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no conclusion as to the ultimate 
disposition rendered in this case. No action is required of 
the veteran unless notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



